PER CURIAM.
Appellant raises four points on appeal. Only a portion of one has any merit, and will be addressed herein. The trial court erred in denying appellant’s judgment of acquittal as to count V, failing to appear before a circuit judge on September 22, 1992. There is no evidence in the record that appellant was ever notified of the correct date to appear after being misinformed by the trial ' judge as to the date he needed to be there. The conviction and sentence as to count V are reversed. In all other respects, the judgment and sentence of the trial court are affirmed.
BARFIELD, ALLEN and WOLF, JJ., concur.